Title: From Benjamin Franklin to Landais, 25 April 1779
From: Franklin, Benjamin
To: Landais, Pierre



Sir
Passy April 25. 1779
The Bearer Mr. Hezekiah Ford who has for some time been in the service of the United States, & always a zealous friend to the cause of Liberty, being about to return to America, if you can conveniently receive him in your Ship as a Passenger when you return thither you will oblige Sir Your most Obedient & most Humble Servant
(Signd) B Franklin
To the Honble. P. Landais Esqr.


I Certify that the above Letter is a true copy from the original signed B. Franklin. L’Orient 23d April 1780.
JOSEPH BROWN JUNR of South Carolina

 
Notations in different hands: April 25. 1779 Doctr Franklin recommends Mr. Hezh. Ford to Capt P Landais for a Passage to America after he had countermanded her going thither / B. Franklin’s Recommends Hezka. Ford to Cap: Lanndois for a passage to America after having countermanded his going thither (25 Apl. 1778.) (1779)
